DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 9, 2021 has been entered.

Response to Amendment
The Amendments filed February 11, 2021 have been entered. 
Claims 1-20 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected groups, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 19, 2020. 
Claim 30 is canceled.
Claims 21-29 and 31-36 are pending in this application. 

Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-20 directed to an invention non-elected without traverse. In order to be eligible for rejoinder, a claim to a nonelected invention must depend from or otherwise require all the limitations of an allowable claim. A withdrawn claim that does not require all the limitations of an allowable claim 

Allowable Subject Matter
Claims 21-29 and 31-36 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 21, Kato (U.S. Patent Application Publication No. 2014/0317466 A1) discloses: A method of error correcting a block of information that is forward error correction (FEC) encoded, the method comprising:
generating candidate corrections responsive to test error correcting a block of information responsive to candidate correction patterns 
(Paragraph [0106]: “After correcting the FEC code or abandoning the correction of the FEC code, the communication device 200 performs on all the FEC codes the determination of whether or not to determine the propriety of the correction of the FEC code that uses the result of the erasure correction (Step S111). The number of all the FEC codes is 1,000 in the example in FIG. 4.”
Paragraph [0099]: “The FEC decoder 206 generates all the FEC decode candidates, each of which is a combination of the normal symbols of the same FEC code and the arbitrary (k−a) uncertain symbols, among the b uncertain symbols of the same FEC code described above (Step S107 in FIG. 6). Here, the normal symbol is the symbol that is included in the normal reception packet (PG) and that does not include the error. The uncertain symbol is the symbol that is included in the abnormal reception packet (PN) and is such a symbol that whether or not to include the symbol is uncertain. Therefore, the number of the FEC decode candidates is the same as the number (k) of the information symbols. Furthermore, the arbitrary (k−a) combinations among the b combinations have bCk-a combinations in all. Therefore, bCk-a FEC 
Paragraph [0100]: “Subsequently, the FEC decoder 206 performs the erasure correction on each of the generated multiple FEC decode candidates (Step S108).”
The Examiner finds the return to Step S107 to have the FEC decoder 206 generate all the FEC decode candidates in response to testing whether inconsistent FEC decode candidates are present as disclosed in Kato teaches the claimed “generating candidate corrections responsive to test error correcting a block of information responsive to candidate correction patterns”.);
selecting a burst candidate correction from among the candidate corrections (Paragraph [0101]: “Subsequently, the FEC decoder 206 determines whether or not at least one pair of consistent (the same) results of the erasure corrections, among the results of the multiple erasure corrections, is present (Step S109).”
The Examiner further finds having a pair of consistent (i.e., the same) results of the erasure corrections as disclosed in Kato teaches the claimed “selecting a burst candidate correction from among the candidate corrections”.); and
error correcting the block of information responsive to the selected burst candidate correction  (Paragraph [0102]: “If the results of the erasure correction are consistent, the FEC decoder 206 corrects the FEC code that is included in the reception packet, using the consistent results of the erasure corrections (Step S110).”
The Examiner further finds correcting the FEC code by the FEC decoder 206 when the results of the erasure correction are consistent as disclosed in Kato teaches the claimed “selecting a burst candidate correction from among the candidate corrections”.).
However, the Examiner finds Kato does not teach or suggest the claimed “method of error correcting a transmission block of information that is received at a SerDes interface, the transmission block being forward error correction (FEC) encoded, the method comprising: 
Regarding claim 31, Kato does not teach or suggest the claimed “method of error correcting a transmission block of information that is received at a SerDes interface, the transmission block being forward error correction (FEC) encoded, the method comprising: . . . standard error correcting the transmission block of information responsive to a standard error correction protocol; and selecting one of the standard candidate correction and the burst candidate correction.” A search of the prior art did not reveal references that taught or suggested these limitations. The Examiner, therefore, finds the limitations of claim 31 as allowable over the prior art.  
	Claims 22-29 and 32-36 are also allowable due to their dependency on an allowable base claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art
	The prior art of record, considered pertinent to the applicant’s disclosure, is listed in the attached PTO-892 form.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE VALLECILLO whose telephone number is (571)272-7716.  The examiner can normally be reached on 8:30 A.M. - 4:30 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALBERT DECADY can be reached on (571)272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KYLE VALLECILLO/Primary Examiner, Art Unit 2112